 MINK-DAYTON, INC.243Mink-Dayton,Inc.andSheetMetalWorkers'purposes of the Act in this case.'InternationalAssociation,Local 224, AFL-CIO.In its Decision and Order of June 30, 1967, theCases 9-CA-3950 and 9-RC-6701Board found that the Respondent had violatedFebruary 20, 1970SUPPLEMENTAL DECISIONBY CHAIRMANMCCULLOCHAND MEMBERSBROWN AND JENKINSOn June 30, 1967, the National Labor RelationsBoard issued itsDecisionandOrder in theabove-entitledproceeding,'findingthattheRespondent had engaged in and was engaging incertain unfair labor practices within the meaning ofSection8(a)(1)and (5) of the National LaborRelationsAct, as amended, and ordering that theRespondent cease and desist therefrom and takecertain affirmative action.On September 17, 1969, the United States CourtofAppeals for the Sixth Circuit affirmed theBoard's findings that the Respondent had engagedin conduct violative of Section 8(a)(1) of the Act,2but remanded the case to the Board for furtherfindingswith respect to the violations of Section8(a)(5), consistent with the guidelines established bytheU.S. Supreme Court's decision on June 16,1969, in theGisselcase.3 InGissel,the SupremeCourt affirmed the Board's use of authorizationcards as a basis for establishing a union's majoritystatus and issuing a bargaining order under certainconditions.On October 2, 1969, the Board issued a noticegrantingallpartiestheopportunitytofilestatements of position with respect to the mattersraised by the court's remand. Such statements werefiled by the Respondent, the Union, and the GeneralCounsel.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.The Board has considered the statements ofposition and the entire record in this proceeding inthe light ofGissel, supra,and, for reasons set forthbelow,affirms its original conclusion that theRespondent violated Section 8(a)(5) of the Act byrefusing to recognize and bargain with the Union asthemajority representative of the employees, andthat a bargaining order is necessary to effectuate theSection 8(a)(1) of the Act by letters and a speech toall the employees, threatening them with economicloss if they selected the Union as their bargainingrepresentative.The threats were made by theRespondent's president and by a supervisor. TheBoardalsofound that the Union had validauthorizationcardsfromamajorityof theemployees in an appropriate bargaining unit at thetime of its demand for recognition in March 1966,and,therefore,was entitled to represent theemployees for collective-bargaining purposes. Thecourt approved all these findings.We have reexamined the entire record, includingthe statements of position, and are convinced thatthe refusal-to-bargain finding and the bargainingorder are justified in this case within the meaning ofGissel.The Respondent's campaign to defeat theUnion's organizational efforts consisted of variousacts of interference, restraint, and coercion involvingall the employees in the unit. These acts not onlyinterfered with the election held on May 13, 1966,but also were sufficiently serious and extensive as tomake it unlikely that the lingering effects of theRespondent's unlawful conduct could be neutralizedby resort to conventional remedies which wouldproduce a fair rerun election. Moreover, we believein the circumstances that restoration of thestatusquo anteisrequired in order to vindicate employeerightsand prevent the Respondent from profitingfrom its own unfair labor practices. We thereforeconclude, on balance, that the employee sentimentas expressed through the authorization cards is amore reliable measure of the employees' desires onthe issue of bargaining representation than a futurererun election. Accordingly, we find that by refusingto recognize and bargain with the Union and byengaging in the aforesaid unfair labor practices, theRespondent violated Section 8(a)(5) and (1) of theAct and that the policies of the Act will best beeffectuated by imposition of a bargaining order toremedy such violations.Under these circumstances,we reaffirm the8(a)(5) finding made and the bargaining order issuedin the original Decision and Order.166 NLRB No 79'N L R B vMink-Dayton,Inc,416 F 2d 327IN L R Bv.Gisse! PackingCompany,395 U S 575'The Union's request for oral argument is denied The Union's positionon the remand issues has already beenadequatelypresented181 NLRB No. 40